ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but the scope and content of the amendments do not place the application in condition for allowance.  Applicant’s arguments directed towards such limitations as "Carter does not teach or suggest operating within a noisy environment and does not teach or suggesting compensating the effects thereof" are met by reasonable interpretation in Carter.
Carter discloses how an operational amplifier compares a conditioned feedback signal (corresponding to a noisy signal) voltage against a reference voltage (representation of the noisy signal), and, based on the discrepancy, regulates an output drive current in a way that will reduce the discrepancy (noise effects) to zero (¶ [0053]).  Carter discloses how a filter capacitor is used to filter the conditioned feedback signal, including from effects of the switching nature (noise) of an output driver (¶ [0053] - ¶ [0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849